Citation Nr: 0843736	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  02-08 698	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to compensation benefits pursuant to 
38 U.S.C.A. § 1151 for a disorder manifested by dizziness.

2.  Entitlement to compensation benefits pursuant to 
38 U.S.C.A. § 1151 for a seizure disorder, to include a 
pseudo-seizure disorder and recurrent ear infections.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney-at-
Law


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his uncle



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The veteran had active military service from April 1988 to 
February 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  Jurisdiction over the case was transferred 
to the Albuquerque, New Mexico RO later in November 2000.  
The veteran testified before the undersigned at a hearing 
held at the Albuquerque RO in April 2003.

In a November 27, 2006 decision, the Board denied entitlement 
to compensation benefits pursuant to 38 U.S.C.A. § 1151 for 
bilateral hearing loss, dizziness, and a seizure disorder.  
The veteran appealed the November 2006 decision to the United 
States Court of Appeals for Veterans Claims (Court), and in 
an August 2008 Order the Court accepted a Joint Motion for 
Partial Remand filed by the parties, and vacated and remanded 
to the Board that portion of the decision denying entitlement 
to compensation benefits pursuant to 38 U.S.C.A. § 1151 for 
dizziness and a seizure disorder.  The Court dismissed that 
portion of the appeal concerning entitlement to compensation 
benefits pursuant to 38 U.S.C.A. § 1151 for bilateral hearing 
loss.

The Joint Motion for Partial Remand accepted by the Court 
essentially expanded the seizure disorder issue to include a 
pseudo-seizure (i.e. "non-epileptic") disorder and 
recurrent ear infections.  The Board accordingly has 
recharacterized the issues on appeal. 

The Joint Motion for Partial Remand indicated that a claim 
for entitlement to compensation benefits pursuant to 
38 U.S.C.A. § 1151 for tinnitus was raised by a liberal 
review of the record.  That matter therefore is referred to 
the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Joint Motion for Partial Remand concluded that the Board 
erred in not addressing whether the veteran was entitled to 
compensation for a pseudo-seizure (i.e. "non-epileptic") 
disorder, and in not adequately analyzing the issue 
concerning a disorder manifested by dizziness.  The Motion 
also indicated that the Board should consider whether the 
veteran's recurrent ear infections are related to the October 
1997 treatment, and if so, whether those infections caused 
any pseudo-seizure disorder.

By way of history, the veteran presented to a VA medical 
facility in October 1997 for chronic ear infections, at which 
time he also reported dizziness and vertigo.  He was 
scheduled for surgery based on a diagnosis of cholesteatoma, 
and later in the month underwent a left radical 
mastoidectomy.  Surgical records note that a large 
cholesteatoma and dehiscence of the facial nerve was 
identified, and that the lateral canal was thin.  The 
cholesteatoma was removed and a mastoidectomy was performed.  
At that point, and based on consideration of certain medical 
factors, the surgical team excised the tympanic membrane from 
the ear, and removed the middle ear mucosa.  The veteran's 
claims are based on the above treatment in October 1997.

Follow up treatment notes through the remainder of 1997 are 
silent for any complaints of seizures or dizziness.  
Treatment notes for 1998 to December 1999 document treatment 
for a seizure disorder of unknown etiology.  The seizure 
complaints stopped in September 2000.

In July 2001, Dr. Alessi noted that the veteran began 
experiencing multiple episodes of seizures after the October 
1997 procedure.  He concluded that the most likely cause of 
the veteran's seizure disorder was the electrocautery used at 
the time of the mastoid surgery, particularly given 
diagnostic studies showing dehiscence of the bone and the 
tegmen, and that such use of electrocautery around the brain 
was negligent.

At an August 2002 VA examination, the veteran reported that 
his seizures began in December 1997 and stopped in September 
2000.  The examiner concluded that the veteran had a complex 
partial seizure disorder with secondary generalization that 
began in 1997 and persisted until September 2000, and which 
was of unknown etiology.  He indicated that recurrent ear 
infections would not cause seizures, unless the veteran was 
having recurrent meningitis (which was not indicated by the 
record).  The examiner further noted that the surgical 
procedure notes did not mention any difficulty with the 
meninges or the dural sac that would suggest that any problem 
was found or caused by the October 1997 surgery.

The record shows that the veteran's seizures reportedly 
returned sometime in 2002 along with ear infections.  A March 
2003 electroencephalogram (EEG) was normal.  

A VA neurologist in November 2004 concluded that the veteran 
had chronic vertigo secondary to cholesteatoma, and had a 
seizure disorder with grand mal seizures.  The examiner 
concluded that the vestibular dysfunction was a result of the 
repeated surgeries for the cholestoma and its complications, 
but that the cause of the seizures was unclear.  The examiner 
did note that diagnostic testing revealed a congenital 
malformation which could be associated with vertigo, and 
seizures, although he suspected that the seizures were 
somehow related to the surgery.  

At VA examination in December 2004, the veteran reported 
constant dizziness, most consistent with horizontal 
semicircular canal vestibulopathy or chronic vestibular 
irritation and consistent with certain findings noted at the 
October 1997 surgery.  The examiner concluded that the events 
that followed the surgery were not reasonably foreseeable.  
He also opined that the veteran had a chronic problem with 
vestibular irritation or vestibulopathy, resulting in 
dizziness that was most likely the result of the extensive 
cholesteatoma eroding the semicircular canal found at the 
time of the first surgery, and not caused by carelessness, 
negligence, lack of proper skill or similar instance of fault 
on the part of the VA medical center.

In a July 2006 opinion, Dr. Selhorst concluded that it was 
highly unlikely that a seizure disorder was causally related 
to the veteran's October 1997 treatment.  He explained that 
the veteran's overall clinical picture strongly implicated 
pseudo-seizures as the nature of the veteran's episodes, 
rather than a true seizure disorder.  He explained in detail 
the basis for his assessment, including the presence of 
normal EEGs.  He therefore concluded that it was highly 
unlikely that the treatment at the VA medical center in 
October 1997 caused a seizure disorder.  Dr. Selhorst did not 
address any relationship of a pseudo-seizure disorder to the 
October 1997 treatment.

In an August 2006 opinion, Dr. Mikulic concluded that it was 
unlikely that a seizure disorder was closely related to the 
veteran's October 1997 treatment.  He noted that the 
associated operative nursing notes did not show evidence of 
negligence or substandard care.  Dr. Mikulic specifically 
noted that diagnostic studies did not suggest any evidence of 
damage to the brain parenchyma surrounding the left mastoid 
cavity.  He explained that chronic otitis media and 
cholesteatoma could lead to intracranial complications, but 
pointed out that the occurrence of seizures in the absence of 
evidence of intracranial complications such as brain abscess 
or thrombosis was exquisitely rare, and that the applicable 
medical literature confirms that post mastoidectomy seizures 
have an incidence significantly less than 1 percent of 
mastoid surgeries.  

The Joint Motion for Remand concluded that the Board erred in 
limiting its analysis to whether the veteran had a seizure 
disorder resulting from the October 1997 treatment.  The 
motion explained that the Board should have alternatively 
addressed whether the pseudo-seizure disorder identified by 
Dr. Selhorst was related to the October 1997 treatment.  The 
Motion also indicated that the Board should address whether 
the veteran's recurrent ear infections resulted from the 
October 1997 treatment and in turn caused any pseudo-seizure 
disorder.  

The Board notes that following remand of the case from the 
Court, the representative submitted the report of a June 2007 
EEG which was slightly abnormal, and suggestive of 
intermittent generalized seizure activity versus a sedative 
effect.  The representative requested remand of the case for 
the Board to obtain another medical opinion in resolving the 
appeal.

On review of the record, the Board finds that another VA 
medical opinion is required in this case.  Given that the 
veteran's representative in November 2008 specifically 
requested that VA obtain "recent treatment records" for the 
veteran (the source of which he did not identify) prior to 
such an opinion, the Board finds that the medical opinion is 
best accomplished through remand of the case.

In regard to outstanding records, the Board notes that the 
veteran's representative before the Court argued (but did not 
include this argument in the Joint Motion for Partial Remand) 
that VA erred in not obtaining records from La Casa Clinic 
for December 1997 through July 1998, or from "any other 
source."  On remand the veteran will have the opportunity to 
identify relevant sources of treatment and to provide VA with 
authorization to obtain records from any such source.  See 
generally, Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Board also notes that the former representative objected 
to the Board first informing the veteran in the November 2006 
decision that he (but not the Board) could request the 
quality assurance records related to the October 1997 
treatment.  The Board hereby informs the veteran that he is 
free to attempt to obtain those records and submit them in 
connection with his claims.

With respect to the dizziness disorder, given that the Board 
is remanding the seizure disorder claim for an opinion 
regarding additional disability resulting from the October 
1997 treatment, and in light of the December 2004 examiner's 
opinion as to unforeseeable results of the surgery, the Board 
finds that additional VA examination with respect to the 
dizziness disability is warranted as well.

Accordingly, this case is REMANDED for the following actions:

1.  Contact the veteran, through his 
representative, and request that he 
identify the names, addresses and 
approximate dates of treatment for all 
health care providers, VA and private, to 
specifically include the La Casa Clinic, 
who may possess additional records 
pertinent to the claims remaining on 
appeal.  With any necessary authorization 
from the veteran, attempt to obtain and 
associate with the claims files any 
medical records identified by him, to 
include from the La Casa Clinic, which 
have not been secured previously.

2.  After the foregoing development has 
been completed, schedule the veteran for 
VA neurologic and otolaryngolic (ENT) 
examinations by physicians with 
appropriate expertise to determine the 
nature and etiology of any seizure 
disorder; the nature and etiology of any 
disorder manifested by dizziness; and the 
nature and etiology of any recurrent ear 
infections.  The examiners should review 
the claims files in connection with the 
examinations, including (but not limited 
to) the July 2001 opinion by Dr. Alessi; 
the August 2002, November 2004 and 
December 2004 VA opinions and the 
December 22, 2004 addendum opinion by a 
VA physician; the July 2006 and August 
2006 opinions of Drs. Selhorst and 
Mikulic, the Compact Disc (purportedly 
containing the results of an EEG) 
received in October 2006; and the report 
of the June 2007 EEG.  The neurologic 
examiner is requested to address the 
following:

a.  Does the veteran have a seizure 
or a pseudo-seizure disorder?

b.  If the veteran has a seizure or 
a pseudo-seizure disorder, is it at 
least as likely as not that the 
disorder was the result of 
carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the 
part of VA in rendering treatment to 
the left ear in October 1997?

c.  Alternatively, is it at least as 
likely as not that any seizure or 
pseudo-seizure disorder is 
attributable to an event during the 
October 1997 treatment that was not 
reasonably foreseeable (i.e., an 
event that a reasonable health care 
provider would not have considered 
to be an ordinary risk of the 
procedures)?

d.  Does the veteran have a disorder 
manifested by dizziness?

e.  If the veteran has a disorder 
manifested by dizziness, is it at 
least as likely as not that the 
disorder was the result of 
carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the 
part of VA in rendering treatment to 
the left ear in October 1997?

f.  Alternatively, it is at least as 
likely as not that any dizziness 
disorder is attributable to an event 
during the October 1997 treatment 
that was not reasonably foreseeable 
(i.e., an event that a reasonable 
health care provider would not have 
considered to be an ordinary risk of 
the procedures)?

The ENT examiner is requested to address 
the following:

a.  Does the veteran have recurrent 
ear infections?

b.  If the veteran has recurrent ear 
infections, is it at least as likely 
as not that such infections were the 
result of carelessness, negligence, 
lack of proper skill, error in 
judgment, or similar instance of 
fault on the part of VA in rendering 
treatment to the left ear in October 
1997?

c.  Alternatively, is it at least as 
likely as not that any recurrent ear 
infections are attributable to an 
event during the October 1997 
treatment that was not reasonably 
foreseeable (i.e., an event that a 
reasonable health care provider 
would not have considered to be an 
ordinary risk of the procedures)?

d.  It is at least as likely as not 
that any recurrent ear infections 
caused or chronically worsened a 
pseudo-seizure disorder?

The neurologist and ENT physician should 
arrange for any testing deemed necessary, 
and may consult with other medical 
professionals, including psychiatrists or 
psychologists, as needed.  A complete 
rationale for all opinions must be 
provided. 

3.  Prepare a new rating decision and 
readjudicate the issues remaining on 
appeal.  If the benefits sought on appeal 
are not granted in full the RO must issue 
a supplemental statement of the case, and 
provide the appellant and his 
representative an opportunity to respond. 

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


